Citation Nr: 1739750	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, including as secondary to exposure to herbicides. 

3.  Entitlement to service connection for prostate condition, including as secondary to exposure to herbicides. 

4.  Entitlement to service connection for a blood disorder (also claimed as increase in triglycerides), including as secondary to exposure to herbicides. 

5.  Entitlement to service connection for stroke, including as secondary to a blood disorder and as secondary to exposure to herbicides.

6.  Entitlement to service connection for numbing on left side, including as secondary to stroke and as secondary to exposure to herbicides.

7.  Entitlement to service connection for vision condition (claimed as blindness), including as secondary to stroke and as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran was afforded a personal hearing before the undersigned.  The appeal was remanded in May 2016 for additional development.  That development has been accomplished and the appeal is ready for adjudication.  Regrettably, additional development is necessary.  



REMAND

In May 2016, the Board remanded the appeal in order to make additional attempts to verify the Veteran's claimed exposure to herbicides in service.   

Thereafter, in December 2016, a request to the Defense Personnel Records Information Retrieval System (DPRIS) was submitted in order to verify the use of herbicides for the period between December 1, 1970 and January 31, 1971.  In response, DPRIS stated that the Naval History and Heritage Command, the custodian of naval history did not maintain a 1970 or 1971 command history submitted by the Balboa Naval Hospital and was therefore unable to verify exposure to herbicides.  Thereafter, using this finding, in part, to support its conclusion, the JSRRC submitted a memorandum stating that the Veteran's claimed exposure could not be verified.

Significantly, the Veteran served at the Balboa Naval Hospital between December 1970 and July 1973.  Based on the above, it is unclear whether a command history is available for Balboa Naval Hospital for the rest of the period in which the Veteran served.  Thus, additional requests must be made in order to determine the Veteran's claimed exposure to herbicides may be verified for the entirety of his service period at Balboa Naval Hospital.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make as many requests as necessary to the Defense Personnel Records Information Retrieval System or any additional appropriate facility to determine whether a command history for the Balboa Naval Hospital is available for the period from February 1, 1972 to July 9, 1973, if such is available, the command history must be obtained and reviewed.

2.  Thereafter, if additional relevant evidence is obtained, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent while performing his duties at Balboa Naval Hospital as a direct patient care hospital core man caring for wounded soldiers that were brought in from Vietnam via Okinawa, Japan.  Any response from JSRRC (positive or negative) should be associated with the claims file.  

3.  After the above development and any additional development required has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




